Citation Nr: 1607892	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  07-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1968 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In a July 2012 decision, the Board denied entitlement to service connection for coronary artery disease.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court affirmed the Board's decision to deny the claim under a theory of direct service connection, and remanded the claim under a theory of secondary service connection for readjudication.  In November 2014, the Board remanded the claim to the RO for additional development.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, coronary artery disease is proximately due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease as secondary to the service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for coronary artery disease (also referred to as "CAD") herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arteriosclerosis, cardiovascular-renal disease, and myocarditis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
 § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that, in its March 2014 Memorandum Decision, the Court affirmed the July 2012 denial of service connection on a direct basis and remanded the claim to the Board for readjudication of the issue of secondary service connection only.  However, in its November 2014 remand, the Board indicated that to only consider secondary service connection would preclude it from finding that the Veteran's CAD was caused by his service-connected PTSD.  As such, the Board interpreted the Court's decision in a light most favorable to the Veteran and found that the claim should be considered under both direct and secondary theories of service connection. 

To that end, the Board has again considered the Veteran's claim on a direct basis and finds that service connection for CAD is not warranted on such a basis. 

The Veteran's service treatment records show that his blood pressure was within normal limits, and his heart and vascular system were considered to have been normal, both upon entrance into service and discharge from service.  His remaining service records reflect no complaints or findings indicative of any cardiovascular problem. 

There are no medical records reflecting the Veteran's physical condition between his discharge in December 1971 and VA treatment beginning in July 1975.  In a November 2010 remand, the Board requested that a search be performed for any VA medical records generated during this time period.  Such a search was performed and yielded only additional copies of the July 1975 records. 

The Veteran was treated at the VA hospital in July 1975 for an injury to his right eye.  At that time, it was noted that he was hypertensive and had been taking medication for four months.  A single blood pressure reading of 158/80 was reported.  Unfortunately, no medical records reflecting the initial diagnosis of hypertension in February or March of 1975 are available for review.  A week after the eye treatment, the Veteran had a heart attack and returned to VA for treatment.  A subsequent private medical record dated in June 1978 indicated that the Veteran had been generally healthy until age 26 at which time he first discovered that he was hypertensive and was started on medication.  Because these 1975 and 1978 records are the most contemporaneous medical evidence reflecting the Veteran's physical condition available for review, and because they were generated solely for purposes of medical treatment, the Board finds that they constitute the best evidence as to when the Veteran was initially diagnosed with hypertension and heart disease. 

The Veteran contends that because his discharge from service was only three and one-half years prior to the heart attack in July 1975, then he must have had undiagnosed coronary artery disease during service.  He therefore requests service connection for this disability. 

The Veteran accurately points out that he was quite young and only briefly removed from service when he experienced a heart attack.  Applying the law to the facts of the case, however, yields the conclusion that service connection on a direct or presumptive basis is not warranted.  Because the Veteran's heart and vascular system were deemed to have been normal upon clinical examination at discharge from service, the Board is precluded from finding incurrence during service.  In addition, as there is no evidence of heart disease or hypertension within the year following the Veteran's discharge from service, and he has not alleged a continuity of such symptomatology, the Veteran's subsequently-diagnosed hypertension and heart disease cannot be presumed under law to have had its inception during service.  In other words, absent evidence of heart problems or hypertension during service, or within one year of service, governing law dictates that the disability did not have its inception during service and cannot be presumed under law to have had its inception during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board therefore holds that direct and/or presumptive service connection is not warranted.

Turning to secondary service connection, the Veteran asserts that his CAD is caused or aggravated by his service-connected PTSD.  Private treatment records indicate that the Veteran was initially diagnosed with CAD soon after his 1975 heart attack, at age 26.  The Board notes that the Veteran is currently service-connected for PTSD at 70 percent, having been originally diagnosed in 2012. 

The Veteran has submitted multiple statements describing what he believed to be the connection between his disabilities.  In his statements, the Veteran indicated that, although he was diagnosed with CAD before his PTSD diagnosis, he had experienced PTSD symptoms, including anxiety, anger, and depression, since his discharge from service.  

In a July 2014 statement to the Board, the Veteran provided copies of, and discussed, multiple research articles describing studies which found a higher instance of cardiovascular disease amongst persons diagnosed with PTSD.  The Veteran further described how the treatment notes from his 1975 heart attack reflect the existence of "anxiety and anger" issues at that time, which he argued could indicate a possible PTSD diagnosis.  Therefore, the Veteran contended, his CAD was a result of his PTSD. 

In his July 2014 statement, the Veteran also enclosed a letter written by his private doctor, Dr. O.  In that letter, Dr. O. indicated that he was a cardiologist who was certified in cardiac electrophysiology, cardiovascular disease, and internal medicine.  He had been treating the Veteran since 2002.  Dr. O. indicated that he had reviewed the Veteran's record from 1968 to the present.  He noted that, since the 1975 heart attack, the Veteran had experienced coronary disease of other vessels, acute coronary syndromes, ischemic cardiomyopathy, and ventricular tachycardia and had undergone interventional procedures with percutaneous coronary intervention, and ICD implantation with generator replacement. 
Dr. O. noted the Veteran's diagnosis of PTSD, and acknowledged that studies indicate that a link exists between PTSD and CAD.  The physician concluded that, in light of the Veteran's first myocardial infarction occurring at age 26, there was a high likelihood that PTSD was the initial trigger for the Veteran's CAD, subsequent myocardial infarction, acute coronary syndromes, and ventricular tachycardia. 

In February 2015, the Veteran submitted a statement to VA in which he described his history of heart problems, starting with his first heart attack at a young age.  He also indicated that, as a result of his Vietnam-era military experiences, he had PTSD, which was being treated by VA psychiatrists at that time.  The Veteran also indicated that, at the time of his 1975 heart attack, he was given Valium for anxiety, which he indicated could have been an early sign of PTSD.  The Veteran again emphasized the conclusions of Dr. O. linking his PTSD and CAD.  

In March 2015, following the Board's November 2014 remand, the Veteran was afforded a VA examination.  After reviewing the medical records and examining the Veteran, the VA physician assistant diagnosed the Veteran with multiple cardiac conditions, to include CAD.  On the question of causation, the examiner found that it was less likely than not that the Veteran's CAD was etiologically related to his military service, to include any stressful experiences therein.  He also concluded that it was less likely than not that the Veteran's CAD was caused by, or secondary to, his service-connected PTSD.  Finally, the examiner concluded that it was less likely than not that the Veteran's CAD was aggravated or chronically worsened beyond its natural progression by his PTSD.

As rationale for his conclusions, the examiner indicated that there was no mention of any PTSD symptomology in the Veteran's service treatment records, or in the records documenting his 1975 heart attack.  The examiner found that there were no PTSD symptoms listed in the Veteran's medical records, to include any notation which would correlate any cardiac symptoms with PTSD symptoms, such as ER visits, medicine changes, and the like.  The examiner noted that the first mention of PTSD in the whole of the Veteran's record was in 2012.  The examiner further indicated that, if the Veteran were having cardiac symptoms related to PTSD, there would be entry of some of the symptoms somewhere in the record.  The examiner then disagreed with Dr. O.'s findings that there was a link between the Veteran's PTSD and CAD, finding that the record was silent as to any stress incidents in service.  The examiner indicated that, if the Veteran's symptoms were as severe as indicated, there would be significant documentation.  The examiner concluded that, as the record contained no record of any PTSD symptoms, and considering the Veteran's genetic predisposition toward cardiac problems, there was no link between the two conditions. 

The Board finds the VA examiner's opinion inadequate.  In regard to his conclusion that there can be no link between the Veteran's PTSD and CAD because there is no record of stressful incidents in service, the Board notes that an examination is inadequate where the examiner relies on the absence of evidence of disability in the service treatment reports, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Further, the Veteran's record contains multiple descriptions of stressful in-service events, as well as his experiences with anxiety, insomnia, nightmares, and depression, and subsequent interpersonal problems, since his separation from the Navy in 1971.  Moreover, the award of service connection for PTSD recognizes that the Veteran was exposed to stressful events in service.  Despite such evidence, the examiner relied upon the lack of treatment in service and immediately following service to form the basis of his opinion, and did not discuss the Veteran's statements regarding his continuity of symptoms.  A medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In addition, the examiner indicated that the Veteran's record was completely silent as to any symptoms of PTSD.  However, in addition to the symptoms of anger and anxiety at the time of the Veteran's 1975 heart attack, described above, the Board also notes that a September 1976 private treatment note in the Veteran's file shows that he was treated in Colorado, while attending college, for "chest pain precipitated primarily by anxiety."  In a 1977 treatment note, the Veteran indicated he experienced heart palpitations that occurred "more with anxiety and stress" than with physical activity.  A June 1978 record indicated that the Veteran's recent, recurring chest pain could be due to anxiety.  An October 1979 treatment record indicated that the Veteran's chest pain and pressure was not related to eating and exercise, but rather with "emotion."  

Further, the Veteran was diagnosed in the mid-1990's with anxiety and prescribed medication for the condition in 1995 and 1996.  A 1996 treatment note shows the Veteran complained of depression and sought counseling.  In 1997 and 1998, the Veteran was prescribed Prozac, and then Celexa, for depression.  Therefore, as the record contains multiple references to possible PTSD symptomology since the Veteran's separation from service, the Board finds that the examiner's opinion was based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  As such, the Board gives no probative weight to the March 2015 examination report. 

The Board observes that, in the letter provided in July 2014, the Veteran's private cardiologist, Dr. O., considered the Veteran's medical history in regard to his PTSD and his history of cardiac issues, which he would be personally aware of as a result of providing care to the Veteran.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Stefl, supra.  Additionally, the doctor provided an etiological opinion, complete with the rationale described above.  He discussed the Veteran's medical history and offered a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  As such, this opinion has more probative value. 

After considering the totality of the evidence, the Board finds that, when resolving all doubt in favor of the Veteran, service connection for CAD is warranted as secondary to his PTSD.  Initially, the Board notes that, although the Veteran was diagnosed with CAD prior to PTSD, the lay and medical evidence clearly shows that his PTSD symptoms had been ongoing since his discharge from service.  In this regard, the Veteran described experiencing such symptoms for many years, and multiple medical treatment records dated since the 1970's also described a long-standing history of such symptoms.  Moreover, importantly, the more probative private opinion received in July 2014 determined that there was a high likelihood that the Veteran's CAD was triggered by his PTSD and offered a rationale for this conclusion.  Accordingly, when resolving all doubt in favor of the Veteran, service connection is warranted for CAD as secondary to the service-connected PTSD.  In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


